DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
	Acknowledgment is made of Amendment filed February 24, 2022.  Claims 1-17 are amended.  Claims 1-17 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 4, Applicant recites the non-portable “AC-powered LED light”.  However, in line 1, Applicant recited a “DC powered LED light”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, in all of the claims, Applicant recites “A non-portable DC powered LED light”.  It is unclear where Applicant has support in the disclosure as originally filed for a DC powered LED light that is “non-portable”.  All of the lighting devices in Applicant’s disclosure can be considered “portable” to the extent that they are easily moved by a user’s hand, and more particularly, the DC powered LED lights (such as those illustrated in Figures 7 and which generally have a battery) are all clearly “portable”.  Thus it is unclear where Applicant has support in the disclosure as originally filed for a “non-portable” light, let alone “a non-portable DC powered LED light” as recited in claims 1-17.  Accordingly, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (US 5,143,442).  
Regarding claim 1, Ishikawa discloses a DC powered LED comprising: at least one LED 3 within a lower base or inner house 2 serving as a light source to supply visible light beams, at least one optics piece 7 has slide, film, printing, painting, window, holes shape, art, or design (see inverted “V” design in Figure 5) arranged in at least one of a circular and flat structure (optic piece 7 is a flat structure that has inverted “V” design etched therein, see Figure 5; alternatively optic piece 7 is also arranged in flat structure 9), surrounded or positioned on top of the at least one light source that includes the at least one LED 3 to create illumination or the image or light patterns, wherein the light has a battery 4, at least one of an on-off switch, pressure sensor, sensor and switch 6; arranged to work with a circuit for the at least one light source 3 to 
Regarding claim 2, Ishikawa discloses a DC powered LED light for illumination or displaying an image or light patterns comprising; at least one LED 3 installed on a base (at least base 5,5’) or within a housing of the DC powered LED light, at least one built-in or added on optics piece (at least 7) arranged in a cylinder, coil, flat or geometric structure 2 that surrounds or is installed on the at least one LED 3 or the ehousing, and wherein the optics piece 7 is or has at least one of art, design, painting, words (see inverted “V” design in Figure 5), and at least one of window, cut-out, or pinhole to create a light image or patterns to show on at least one of: areas surrounding the LED light and a light cover, wherein the LED light is DC powered and has at least one of a battery 4, circuit, LED 3, switch 6 to turn-on-off, set, select, change, or adjust light at least one of color, brightness, light function and light effect with our without IC (see at least Figures 1-5 and column 2, line 25 through column 3, line 62).  
Regarding claim 3, a top cover 10 in Ishikawa has a refractive property (see at least Figure 2 and column 3, lines 50-53).  
Regarding claim 4, a top cover 10 in Ishikawa is a cover (see at least Figure 2 and column 3, lines 50-53).  
Regarding claim 5, the image or light patterns in Ishikawa are formed by the LED light beam passing through the optics piece 7 (see at least Figures 1-5 and column 3, lines 44-54).  

Regarding claim 7, a top cover of the light (Examiner designates the top portion of opaque housing 2 and lens 10 collectively as the “top cover”) is a piece having opaque treatment (at least opaque housing portion 2) configured to be assembled to the LED light (see at least Figures 2-3 and column 3, lines 13-20).
Regarding claim 8, the image or light patterns are shown on an opaque cover (Examiner designates the top portion of opaque housing 2 and lens 10 collectively as the “opaque cover” because housing 2 is opaque) that is opaque while inner housing surrounded by optic piece 7 (see at least Figures 2-3 and column 3, lines 13-20).
Regarding claim 9, light in Ishikawa exhibits at least one of a fixed, changeable, moving or rotating light effect or function (see at least Figure 2 and column 2, line 50 through column 3, line 15).  
Regarding claim 10, a top cover 10 in Ishikawa has a refractive property (see at least Figure 2 and column 3, lines 50-53).  
Regarding claim 11, a top cover or housing (2 or collective 2,10) in Ishikawa is made of a hard or soft material in geometric shape having light passable areas, opening or hole (see at least Figure 1-5 and column 3, lines 50-53).  
Regarding claim 12, the image or light patterns in Ishikawa are formed by the LED light beam passing through the optics piece 7 to surrounding areas (see at least Figures 1-5 and column 3, lines 44-54).  

Regarding claim 14, a top cover of the light (Examiner designates the top portion of opaque housing 2 and lens 10 collectively as the “top cover”) is a piece having opaque treatment (at least opaque housing portion 2) configured to be assembled to the LED light (see at least Figures 2-3 and column 3, lines 13-20).
Regarding claim 15, the image or light patterns are shown on an opaque cover (Examiner designates the top portion of opaque housing 2 and lens 10 collectively as the “opaque cover” because housing 2 is opaque) that is opaque while inner housing surrounded by optic piece 7 (see at least Figures 2-3 and column 3, lines 13-20).
Regarding claim 16, light in Ishikawa exhibits at least one of a fixed, changeable, moving or rotating light effect or function (see at least Figure 2 and column 2, line 50 through column 3, line 15).  
Regarding claim 17, Ishikawa discloses a DC powered LED for projecting an image and/or patterns and that fits into a geometric shaped product, comprising: at least one light system including at least one of LED 3 as light source to emit light into a tube (generally housing 2) which prevents light beams from leaking out, the tube has built in image forming unit (7 and/or 9), and the light beam emits to image forming unit to form tiny images or pattern(s) and pass through top project lens 10 to create projected image or pattern shown on at least one of ceiling, wall, fence, garage door, entrance door and desired surface, and at least one DC power source 4 and circuit to operate light functions and effects, wherein the light system fits within at least one of a geometric .  

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.  The new rejections under 35 U.S.C. 112, first paragraph, were necessitated by Applicant’s amendment.  The rejections under Ishikawa are maintained as set forth above (note: the phrase “non-portable” is found within the preamble and is not given patentable weight both because Applicant appears to lack support in the disclosure as originally filed as indicated above, and because the term is within the preamble and does not give meaning or scope to the body of the claims).  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875